DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 contains the limitation “wherein the heat supply is configured to direct heat onto successively at least one of the ferromagnetic elements to warm the ferromagnetic element to above a Curie temperature thereof”. It is unclear which of the “at least one of the ferromagnetic elements” is being referred to by “the ferromagnetic element”.  

Claims 2-15 are additionally rejected as being dependent on a rejected base claim and including all of the limitations thereof.

	Claim 4 contains the limitation “wherein the cooling system comprises a thermo-electric generator arranged along or in at least a port of the movement path, and wherein the heat sink is associated with the thermo-electric generator for cooling of the thermo-electric converter” which is unclear. For the purpose of this Office Action, “a port” will be interpreted as reading “a portion” and “the thermo-electric converter” will be treated as reading “the thermo-electric generator”. 


Claims 5 and 6 depend (directly or indirectly) on claim 3 and refer to “the thermo-electric generator” which has not been set forth in claim 3, from which claims 5 and 6 depend. For the purpose of this Office Action, claim 5 (and as a result of dependency claim 6) will be treated as if it depends on claim 4 which sets forth a thermo-electric generator. 

	Claim 6 is additionally rejected as being dependent on claim 5 and including all of the limitations thereof. 

Claims 7 and 8 refer to “the ferromagnetic element warmed to above a Curie temperature” and “the warmed ferromagnetic element”. It is unclear which of the “at least one of the ferromagnetic elements” set forth in claim 1 is being referred to.  

Claims 8-11 are additionally rejected as being dependent on claim 7 and including all the limitations thereof.

	Claim 15 contains the limitation “the warmed one of the ferromagnetic elements” and “the warmed one of the ferromagnetic element”. It is unclear which of the “at least one of the ferromagnetic elements” is being referred to by “the warmed one”.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7-9 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujita et al. (WO 2014/141864A1, see English machine translation provided for mapping).

Regarding claim 1, Fujita discloses a generator configured to generate electrical energy from heat in Figure 1, comprising:
- a moveable carrier (rotor 30), which is reciprocally moveable along a movement path and connected to a kinetic-electric converter ([22]-[23]); 
- a stationary support (support for magnet 60) arranged at the movement path (Figure 1); 
- wherein one of the carrier and the support (support for magnet 60) is provided with a magnet (permanent magnet 60) arranged along or in the movement path and the other of the carrier (rotor 30) and the support is provided with separate ferromagnetic elements (33) arranged along or in the movement path (Figure 1 and [22]-[28]); 
- a heat supply (40) associated with the one of the carrier and the support that is provided with the magnet (60) (Figure 1), wherein the heat supply (40) is configured to direct heat onto successively at least one of the ferromagnetic elements (33) to warm the ferromagnetic element to above a Curie temperature thereof to thereby impart reciprocal movement of the carrier relative to the support through magnetic interaction between the magnet (60) and the ferromagnetic elements (33) (Figure 1 and [25], [27] and [34]); and 
- a cooling system (50) configured for cooling at least one of the magnet and the ferromagnetic elements (33) ([26]).  




Regarding claim 3, Fujita discloses all of the claim limitations as set forth above. Fujita additionally discloses that the cooling system comprises a heat sink (35) extending along or in at least a part of the movement path ([23] and Figure 1).  

Regarding claim 7, Fujita discloses all of the claim limitations as set forth above. Fujita additionally discloses a cooler (cooling device 50) to cool the ferromagnetic element warmed to above a Curie temperature thereof (Figure 1 and [26]).  

Regarding claim 8, Fujita discloses all of the claim limitations as set forth above. Fujita additionally discloses that the cooler (50) is configured to act on the warmed ferromagnetic element at a distance along the movement path relative to the heat supply (40) (Figure 1 and [26]).  

Regarding claim 9, Fujita discloses all of the claim limitations as set forth above. Fujita additionally discloses that the cooler (50) is based on at least one of a group of: air, coolant, water, gel, cooling fins, and refrigeration ([26], air and water).  

Regarding claim 15, Fujita discloses all of the claim limitations as set forth above. Fujita additionally discloses that the heat supply (40) is configured to warm the at least one of the ferromagnetic elements (33) to alter magnetic attractability thereof, whereby the magnet (60) attracts or repels the warmed one of the ferromagnetic elements (33) or attracts another of the ferromagnetic elements neighboring the warmed one of the ferromagnetic element (Figure 1, [10], [20], [24]-[25] and [27]).   


Claims 1-9, 12-13 and 15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Cernomazu et al (RO 127786A2, see English machine translation provided for mapping).

	Regarding claim 1, Cernomazu a generator configured to generate electrical energy from heat in Figures 1-2, comprising: 
- a moveable carrier (rotor 1), which is reciprocally moveable along a movement path and connected to a kinetic-electric converter ([4] and [8]); 
- a stationary support (support for magnets 3 and 4 and resistors 5 and 6 shown in Figure 1) arranged at the movement path (Figure 1); 
- wherein one of the carrier and the support is provided with a magnet (magnet 3, 4) arranged along or in the movement path and the other of the carrier and the support is provided with separate ferromagnetic elements (gadolinium pills 2, 2’) arranged along or in the movement path (Figure 1 and [8]-[9]); 
- a heat supply (electric resistors 5, 6) associated with the one of the carrier and the support that is provided with the magnet (3, 4) (Figure 1, [4] and [8]-[9]), wherein the heat supply is configured to direct heat onto successively at least one of the ferromagnetic elements to warm the ferromagnetic element to above a Curie temperature thereof to thereby impart reciprocal movement of the carrier relative to the support through magnetic interaction between the magnet and the ferromagnetic elements (abstract, Figure 1, [4] and [8]-[9]); and 
- a cooling system (peltier elements 9) configured for cooling at least one of the magnet and the ferromagnetic elements (2, 2’) ([4], [8]-[9]).  

Regarding claim 2, Cernomazu discloses all of the claim limitations as set forth above. Cernomazu additionally discloses that the cooling system comprises a thermo-electric generator (Peltier element 9) arranged along or in at least a part of the movement path (Figure 1 and [8]-[9]).  



Regarding claim 3, Cernomazu discloses all of the claim limitations as set forth above. Cernomazu additionally discloses that the cooling system comprises a heat sink (metal radiators 11) extending along or in at least a part of the movement path (Figure 1, abstract and [8]).  

	Regarding claim 4, Cernomazu discloses all of the claim limitations as set forth above. Cernomazu additionally discloses that the cooling system comprises a thermo-electric generator (Peltier element 9) arranged along or in at least a portion of the movement path (Figure 1, abstract and [8]-[9]), and wherein the heat sink (11) is associated with the thermo-electric generator (9) for cooling of the thermo-electric generator (9) (Figure 1, abstract and [8]).  

Regarding claim 5, Cernomazu discloses all of the claim limitations as set forth above. Cernomazu additionally discloses that the heat sink (11) is arranged opposite the heat supply (6), relative to the thermo-electric generator (9) (Figure 1).  

Regarding claim 6, Cernomazu discloses all of the claim limitations as set forth above. Cernomazu additionally discloses that the thermo-electric generator (9) is arranged on the heat sink (11), between the heat sink (11) and the heat supply (6) (Figure 1).  

Regarding claim 7, Cernomazu discloses all of the claim limitations as set forth above. Cernomazu additionally discloses a cooler to cool the ferromagnetic element warmed to above a Curie temperature thereof (thermoelectric Peltier device 9, fins 11 and fans 12 are included in cooler, Figure 1 and abstract and [8]).  

Regarding claim 8, Cernomazu discloses all of the claim limitations as set forth above. Cernomazu additionally discloses that the cooler is configured to act on the warmed ferromagnetic element at a distance along the movement path relative to the heat supply (Figures 1-2 and [8]-[9]).  

	Regarding claim 9, Cernomazu discloses all of the claim limitations as set forth above. Cernomazu additionally discloses that the cooler is based on at least one of a group of: air, coolant, water, gel, cooling fins, and refrigeration (Peltier element 9, cooling fins 11 and air circulating fans 12, abstract, [8]-[9] and Figure 1).  


	Regarding claim 12, Cernomazu discloses all of the claim limitations as set forth above. Cernomazu additionally discloses that the thermo-electric generator (Peltier element 9) is arranged opposite the heat supply (electric resistor 6), relative to the ferromagnetic elements (gadolinium pellets 2, 2’) (Figure 1).  

Regarding claim 13, Cernomazu discloses all of the claim limitations as set forth above. Cernomazu additionally discloses that the ferromagnetic elements (2, 2’) are arranged on the thermo-electric generator (9), between the thermo-electric generator (9) and the heat supply (6) (Figure 1).  

Regarding claim 15, Cernomazu discloses all of the claim limitations as set forth above. Cernomazu additionally discloses that the heat supply (6) is configured to warm the at least one of the ferromagnetic elements (2, 2’) to alter magnetic attractability thereof, whereby the magnet (3, 4) attracts or repels the warmed one of the ferromagnetic elements or attracts another of the ferromagnetic elements neighboring the warmed one of the ferromagnetic element (abstract, [8]-[9]).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (WO 2014/141864A1, see English machine translation provided for mapping), as applied to claim 7 above, in view of Ochiai et al. (US 5,476,137).

	Regarding claims 10 and 11, Fujita discloses all of the claim limitations as set forth above. Fujita additionally discloses that water or coolant is in contact with the ferromagnetic elements for cooling thereof ([12] and [26]). Fujita does not disclose that the cooler comprises a water or coolant basin, through which a stirring vane is configured to move with the moveable carrier, and wherein the cooler is connected to a heat storage for accumulation of heat and later use.  

	Ochiai discloses a cooling system comprising a water or coolant basin (cooling tank 19), through which a stirring vane (36) is configured to move (Figure 2, column 6 lines 5-18), and wherein the cooler is connected to a heat storage (21) for accumulation of heat and later use (column 5 lines 54-62).  

	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Fujita such that the cooler comprises a water or coolant basin, through which a stirring vane is configured to move with the moveable carrier, and wherein the cooler is connected to a heat storage for accumulation of heat and later use, as taught by Ochiai, because it would amount to nothing more than the combination of prior art elements according to known methods to yield predictable results.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (WO 2014/141864A1, see English machine translation provided for mapping), as applied to claim 1 above.

Regarding claim 14, Fujita discloses all of the claim limitations as set forth above. Fujita does not disclose that the ferromagnetic elements are arranged on the support, and the heat supply and magnet are arranged on the carrier.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to reverse the positions of the ferromagnetic elements and the heat supply and magnet such that the ferromagnetic elements are arranged on the support, and the heat supply and magnet are arranged on the carrier, since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cernomazu et al (RO 127786A2, see English machine translation provided for mapping), as applied to claim 1 above.

Regarding claim 14, Cernomazu discloses all of the claim limitations as set forth above. Cernomazu does not disclose that the ferromagnetic elements are arranged on the support, and the heat supply and magnet are arranged on the carrier.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to reverse the positions of the ferromagnetic elements and the heat supply and magnet such that the ferromagnetic elements are arranged on the support, and the heat supply and magnet are arranged on the carrier, since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234. The examiner can normally be reached Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726